Citation Nr: 1019713	
Decision Date: 05/27/10    Archive Date: 06/09/10	

DOCKET NO.  09-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease (diagnosed as ischemic heart disease). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Basic eligibility for nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 6, 1963 to 
March 25, 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.


FINDINGS OF FACT

1.  Arteriosclerotic cardiovascular disease (ischemic heart 
disease) is not shown to have been present in service, or for 
many years thereafter, nor is it the result of any incident 
or incidents of the Veteran's period of active military 
service.

2.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.

3.  Hypertension is not causally related to a service-
connected disability or disabilities.

4.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.

5.  The Veteran did not serve during a period of war, to 
include the Vietnam War.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease (ischemic heart 
disease) was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.  The basic eligibility requirements for nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January and April 2008.  In that correspondence, the VA told 
the Veteran that, in order to substantiate his claims for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The Veteran was 
advised further that, in order to establish his eligibility 
to nonservice-connected pension benefits, he must meet the 
relevant regulatory requirements.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed his 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals. 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment and personnel records, as well as 
VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran in this case seeks service connection for 
arteriosclerotic cardiovascular disease (ischemic heart 
disease), as well as for hypertension and diabetes mellitus.  
In pertinent part, it is contended that all of those 
disabilities had their origin during the Veteran's period of 
active military service.  It is further contended that the 
Veteran's hypertension is in some way causally related to 
arteriosclerotic cardiovascular disease.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation or a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, including 
arteriosclerotic cardiovascular disease and hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has recently been amended.  
Under the revised Section 3.310(b) [the existing provision at 
38 C.F.R. § 3.310(b) was moved to subsection (c)], the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as a 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by the 
service-connected condition) in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (September 7, 2006).

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
arteriosclerotic cardiovascular disease, hypertension, and 
for diabetes mellitus.  In the present case, service 
treatment records are negative for history, complaints, or 
abnormal findings indicative of the presence of 
arteriosclerotic cardiovascular disease (ischemic heart 
disease), hypertension, or diabetes mellitus.  In fact, as of 
the time of a service separation examination in March 1964, 
the Veteran's heart and cardiovascular system, as well as his 
blood pressure, were entirely within normal limits, as was 
his blood sugar.  Significantly, at the time of service 
separation, no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by private medical 
records dated in 2008, more than 40 years following the 
Veteran's discharge from service, at which time he received 
diagnoses of ischemic heart disease (coronary artery 
disease), hypertension, and diabetes mellitus.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Significantly, at no time have any of those disabilities been 
in any way related to an incident or incidents of the 
Veteran's period of active military service.  Nor has it been 
demonstrated that the Veteran's hypertension is in any way 
causally related to his arteriosclerotic cardiovascular 
disease.  In any case, service connection having been denied 
for the Veteran's heart disease, any argument based on 
secondary service connection for hypertension has effectively 
been rendered moot.

The Board acknowledges the Veteran's statements regarding the 
origin of the disabilities at issue.  However, the Board 
rejects the Veteran's assertions to the extent that he seeks 
to etiologically relate those disabilities to some incident 
or incidents of his period of active military service.  The 
Veteran, as a lay person, is not competent to create the 
requisite causal nexus for the disabilities currently under 
consideration.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education, none 
of which the Veteran has.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The Board also acknowledges that the Veteran has yet to be 
afforded a VA examination or examinations for the purpose of 
determining the origin of the disabilities at issue.  Given 
the fact that the Veteran's service treatment records are 
devoid of any evidence of those disabilities, however, a VA 
examination at this point in time would serve no useful 
purpose.  Significantly, the Veteran has yet to provide 
evidence establishing even a potential link between the 
disabilities currently under consideration and his period of 
active military service.  Accordingly, a VA examination is 
not required prior to a final adjudication of the Veteran's 
claims even under the low threshold of McLendon.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as various service 
administrative records, including the Veteran's DD Form 214, 
service treatment records, and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis focused specifically on what 
evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

As the preponderance of the evidence is against the Veteran's 
claims of service connection for arteriosclerotic 
cardiovascular disease, hypertension, and for diabetes 
mellitus, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As regards the Veteran's entitlement to nonservice-connected 
disability pension benefits, it is contended that the 
Veteran's service from September 1963 to March 1964 did, in 
fact, constitute service in the Republic of Vietnam, thereby 
entitling him to nonservice-connected disability pension 
benefits.

In that regard, eligibility for VA benefits is governed by 
statutes and regulations which define an individual's legal 
status as a Veteran of active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 
38 C.F.R. §§ 3.1, 3.6 (2009).  Pension is provided for a 
Veteran with honorable active military service of ninety (90) 
days or more during a period of war (or discharge or release 
from service during a period of war for a service-connected 
disability) who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
Veteran's own willful misconduct, and who meets certain 
annual income limitation requirements.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2009).

Eligibility for VA pension benefits requires an initial 
showing that the Veteran served on active duty for at least 
ninety (90) days during a period of war.  See 38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).  The term 
"period of war" is defined by statute to mean the Spanish-
American War (from April 21, 1898 to July 4, 1902), the 
Mexican Border period (from May 9, 1916 to April 5, 1917), 
World War I (April 6, 1917 to November 11, 1918), World War 
II (December 7, 1941 to December 31, 1946), the Korean 
Conflict (June 27, 1950 to January 31, 1955), the Vietnam Era 
(February 28, 1961 to May 7, 1975 for Veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
cases), and the Persian Gulf War (from August 2, 1990 ending 
on a date yet to be prescribed).  See 38 U.S.C.A. § 101 (West 
2002); 38 C.F.R. § 3.2 (2009).

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009).  A claim 
for nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement, and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the Veteran never served 
during a period of war.  Instead, his DD Form 214 shows that 
he served on active duty with the United States Navy from 
September 6, 1963 to March 25, 1964, which is subsequent to 
the Korean Conflict, and prior to the Vietnam War.  See 
38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2 (2009).  
Significantly, there is no indication that, at any time 
during the Veteran's period of active military service, he 
"set foot" in the Republic of Vietnam.  Nor is it otherwise 
alleged.  Moreover, no other service has been verified, and 
the Veteran has not alleged that he had any additional 
periods of active service.  Because his active duty period 
does not involve a period of war, the Veteran does not meet 
the basic eligibility requirements for nonservice-connected 
pension benefits.  Accordingly, the Board finds that the 
Veteran's claim of basic eligibility for non-service-
connected pension benefits must be denied as a matter of law.  
See Sabonis, 6 Vet. App. 430.


ORDER

Entitlement to service connection for arteriosclerotic 
cardiovascular disease (diagnosed as ischemic heart disease) 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Basic eligibility for nonservice-connected pension benefits 
is denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


